Citation Nr: 1421178	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-27 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for hepatitis.

2.  Entitlement to service connection for hepatitis.  

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel

INTRODUCTION

The appellant served on active duty from July 1974 to July 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board has not only reviewed the appellant's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

The issue of entitlement to service connection for hepatitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence associated with the claims file since the last final denial of service connection for hepatitis in August 2005 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.  

2.  The evidence received since the last final denial of service connection for an acquired psychiatric disorder in the August 2005 rating decision when considered by itself or in connection with evidence previously assembled, does not related to an unestablished fact necessary to substantiate the claim; and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection.  


CONCLUSIONS OF LAW

1.  Evidence received since the August 2005 rating decision in relation to the appellant's claim for entitlement to service connection for hepatitis is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Evidence received since the August 2005 rating decision in relation to the appellant's claim for entitlement to service connection for an acquired disorder is not new and material, and, therefore, the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A March 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The appellant was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter also explained to the appellant how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to obtaining new and material evidence, the Board finds that the March 2009 letter also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the appellant was advised of the exact reason for the previous denial of service connection for an acquired psychiatric disorder, hepatitis and the evidence needed to reopen the claims.

VA has met its duty to assist the appellant in the development of the claim.  The appellant's service treatment records, VA treatment records and VA examinations are in the file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been associated with the file, to the extent possible.  Relevant Social Security Administration (SSA) records have been associated with the file.   

The Board adds that VA examinations need not be provided for the appellant's application to reopen his service-connection claim for his acquired psychiatric disorder.  In the absence of new and material evidence of record, the duty to assist by affording the appellant a VA examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) [holding that VA need not provide a medical examination or medical opinion until a claim is reopened]; Anderson v. Brown, 9 Vet. App. 542, 546 (1996) [holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach]. As discussed below, the Board finds that new and material evidence has not been received, and reopening the appellant's claims is not warranted.

In light of the Board's reopening and remanding of the hepatitis claim, any deficiency regarding notice or development is harmless error at this time. 

Claims to reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Entitlement to service connection for hepatitis was denied in an August 2005 Board decision.  Evidence at the time of the August 2005 Board decision included the appellant's service treatment records (STRs), VA examinations, VA treatment records, private treatment records and social security administration records.  The RO essentially found that the evidence did not show that the appellant's problems arose on active duty or shortly after.  The 2005 Board decision was final.  

The appellant filed a new claim of service connection for hepatitis and an acquired psychiatric disorder in March 2009.  Evidence received since the August 2005 Board decision consists of two buddy statements, updated VA treatment records, private treatment records regarding his liver and research submitted by the appellant about drug abuse during the military in the 1970s.  

The Board finds the appellant has submitted new and material evidence regarding his claim for hepatitis.  The Board in August 2005 essentially determined there was no link between the appellant's hepatitis and service.  The claim was denied in part because the appellant was not shown to have hepatitis in service, for many years after service and there was a lack of continuity of symptomatology.  The significant new evidence includes two buddy statements from soldiers who served with the appellant which asserted the appellant suffered from hepatitis and other medical conditions while in service.  In addition, the appellant submitted an article highlighting the upsurge of narcotic abuse in troops stationed in Europe during the 1970s, particularly with intravenous heroin, which caused a hepatitis epidemic.  The Board finds the buddy statements and article relates to previously unestablished elements of entitlement to service connection-namely, it supports the appellant's current hepatitis may have onset during active duty.  Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection of a respiratory disorder.  

The Board finds the appellant has not submitted new and material evidence regarding his claim for an acquired psychiatric disorder.  The Board in August 2005 essentially determined there was no link between the appellant's acquired psychiatric disorder and service.  The appellant has not submitted evidence pertaining to his acquired psychiatric disorder claim.  The Board notes the appellant's buddy statements included that the appellant suffered from "other medical conditions" but finds the statement is too vague to relate it to an acquired psychiatric condition.  The RO obtained updated treatment records which details current psychiatric treatment but the records do not support a nexus between the appellant's condition and service.  Thus, there has been no new and material evidence of record regarding the appellant's acquired psychiatric disorder.  

The Board is aware that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In light of the fact that the appellant has not submitted any new lay statements of argument in support of his acquired psychiatric claims [to include statements supporting a nexus or a continuity of symptoms], nor has he submitted medical evidence that demonstrates the presence of a potential relationship between such his psychiatric disabilities and his military service, this low threshold is not met.  The Board accordingly finds that the evidence added to the file since August 2005, with respect to the appellant's acquired psychiatric disability claim, is either cumulative of evidence already considered by the RO in its last final denial, or is simply not material.  The evidence does not relate to unestablished facts necessary to substantiate the appellant's claims.  Accordingly, in the absence of such evidence, the claim may not be reopened, and the benefits sought on appeal remain denied.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for hepatitis is reopened; the appeal is granted to this extent only.

New and material evidence to reopen the claim for entitlement to service connection for an acquired psychiatric disorder has not been received; the application to reopen is denied.  


REMAND

As the decision above reopens the Veteran's claims of service connection for hepatitis, the analysis proceeds to de novo review of such claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the reopened claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's initial adjudication of the reopened claim.  While the Veteran's representative submitted a waiver of RO consideration of additional evidence submitted during the appeal, the record does not show that the Veteteran has waived RO consideration of the reopened claim on the merits.  Further, the Board is unable to find that the appellant would not be prejudiced by its adjudication of his claim at this time.  Accordingly, a remand to afford the RO opportunity for initial consideration of the reopened claim is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for all further development needed for de novo review of the appellant's claim, to include a VA examination if deemed necessary.  

2.  The RO should then re-adjudicate (de novo) the reopened claim of service connection for hepatitis.  If it remains denied, the RO should issue an appropriate SSOC and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


